

115 HR 1171 IH: ALS Disability Insurance Access Act of 2017
U.S. House of Representatives
2017-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1171IN THE HOUSE OF REPRESENTATIVESFebruary 16, 2017Mr. Moulton (for himself, Mr. King of New York, Mr. Bilirakis, Mr. Blumenauer, Mr. Cicilline, Ms. Clark of Massachusetts, Mr. Cohen, Mr. Conyers, Mr. DeFazio, Ms. DelBene, Mr. Engel, Mr. Garamendi, Mr. Heck, Mr. Jones, Mr. Keating, Mr. Kilmer, Ms. Michelle Lujan Grisham of New Mexico, Mr. MacArthur, Mr. McGovern, Mr. Peters, Ms. Pingree, Mr. Pocan, Miss Rice of New York, Mr. Richmond, Mr. Ruppersberger, Mr. Ryan of Ohio, Mr. Schiff, Mr. Sessions, Mr. Tonko, Mr. Walz, and Mr. Swalwell of California) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend title II of the Social Security Act to eliminate the five month waiting period for
			 disability insurance benefits for individuals with amyotrophic lateral
			 sclerosis (ALS).
	
 1.Short titleThis Act may be cited as the ALS Disability Insurance Access Act of 2017. 2.Elimination of waiting period for individuals with amyotrophic lateral sclerosis (ALS) (a)In generalSection 223 of the Social Security Act (42 U.S.C. 423) is amended—
 (1)in subsection (a)— (A)in paragraph (1), in the matter following subparagraph (E), by striking or (ii) and inserting (ii) in the case of an individual who has been medically determined to have amyotrophic lateral sclerosis (ALS), for each month beginning with the first month during all of which the individual is under a disability and in which the individual becomes entitled to such insurance benefits, or (iii); and
 (B)in paragraph (2)(B), by inserting or (iii) after clause (ii). (b)Effective dateThe amendments made by this section shall apply with respect to applications for disability insurance benefits filed after the date of the enactment of this Act.
			